Case 1:21-cv-22473-KMW Document 1 Entered on FLSD Docket 07/09/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                       CASE NO.: ________________________________

   LARKIN EMERGENCY PHYSICIANS, LLC, a
   Florida Corporation (o/b/o Member #
   W236761651),

                 Plaintiff,

   v.

   AETNA LIFE INSURANCE COMPANY, a
   Foreign Corporation,

                 Defendant.
                                                    /

                   DEFENDANT AETNA LIFE INSURANCE COMPANY’S
                       NOTICE OF REMOVAL OF CIVIL ACTION

         Defendant Aetna Life Insurance Company (“Aetna”) files this Notice of Removal of Civil

  Action brought by Plaintiff Larkin Emergency Physicians, LLC o/b/o Member # W236761651

  (“Plaintiff”) to the United States District Court, Southern District of Florida, Miami Division,

  pursuant to 28 U.S.C. §§ 1331 and 1446. The grounds in support of this Notice of Removal are as

  follows:

                                      I.     INTRODUCTION

         1.     Plaintiff’s Complaint seeks reversal of Aetna’s denial of at least a portion of

  Plaintiff’s claims for reimbursement for medical services that Plaintiff allegedly provided to

  members of employer-sponsored benefit plans governed by the Employee Retirement Income

  Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1001 et seq.

         2.     Plaintiff alleges that it submitted these claims as an assignee of the coverage

  benefits afforded to Aetna’s members under the applicable plans, including the ERISA plans.
Case 1:21-cv-22473-KMW Document 1 Entered on FLSD Docket 07/09/2021 Page 2 of 7




         3.      Accordingly, Plaintiff’s Complaint is subject to complete preemption by ERISA,

  and it thus presents a federal question over which this Court has original jurisdiction under the

  provisions of 28 U.S.C. § 1331. Removal of this case is therefore proper.

                                  II.      THE STATE COURT ACTION

         4.      Plaintiff filed a civil action against Aetna on or about May 17, 2021, in the 11th

  Judicial Circuit in and for Miami-Dade County, Florida, under Case No. 2021-017504-SP-23 (the

  “State Court Action”). This Notice is properly filed in the Miami Division of the Southern District

  of Florida because it is the district and division within which this action is pending. See 28 U.S.C.

  § 1446(a). True and correct copies of all materials listed in 28 U.S.C. § 1446(a) and Local Rule

  7.2 are attached as Composite Exhibit 1.

         5.      Promptly after this notice, Aetna will file a notice of removal in the State Court

  Action. A true and correct copy of the Notice being filed with the 11th Judicial Circuit, in and for

  Miami-Dade County, Florida, is attached as Exhibit 2.

                                    III.    THIS NOTICE IS TIMELY

         6.      Plaintiff served Florida’s Chief Financial Officer with the Summons and Complaint

  in this matter on June 10, 2021. The Chief Financial Officer forwarded the Summons and

  Complaint on July 2, 2021, which was the first date on which Aetna received a copy of the initial

  pleading setting forth the claim for relief upon which Plaintiff’s action is based. This Notice of

  Removal of Civil Action is therefore timely pursuant to 28 U.S.C. § 1446(b)(1).

              IV.     ERISA COMPLETE PREEMPTION RAISES A FEDERAL QUESTION

         7.      Plaintiff’s Complaint necessarily raises a federal question because Plaintiff’s

  alleged state law claims are subject to complete preemption under ERISA. Therefore, the State




                                              Fox Rothschild LLP
                             Attorney for Defendant Aetna Life Insurance Company
                                                     2
Case 1:21-cv-22473-KMW Document 1 Entered on FLSD Docket 07/09/2021 Page 3 of 7




  Court Action may be removed to this Court because it arises under the laws of the United States.

  See 28 U.S.C. §§ 1331, 1441(a).

         8.      In Count I of its Complaint, Plaintiff seeks recovery for what it contends was an

  underpayment relative to the “aggregate sum” billed to Aetna for services it allegedly provided to

  a member of a health plan associated with Aetna. See, e.g., Compl., ¶¶ 34 –52 (Count I); see also

  Compl., ¶¶ 27–28.

         9.      Aetna’s review of the claims materials referenced in and, by necessity, incorporated

  into the Complaint confirm that the “aggregate” underpayment about which Plaintiff complains is

  the result of a coverage denial for at least one of the services Plaintiff included in its submission

  for reimbursement. See Declaration of John Privet (“Privet Dec.”), which is attached in support of

  this notice of removal as Exhibit 3, at ¶¶ 7–8.

         10.     Plaintiff also alleges that the subject patients “executed a written assignment of

  benefits assigning to Plaintiff certain benefits payable pursuant to the Policy and also authorizing

  direct payment to Plaintiff of any insurance benefits otherwise payable” as part of its effort to

  recover damages for alleged breach of contract as a purported assignee and/or third-party

  beneficiary under these health benefit plans. 1 Id. at Compl. ¶ 39; see also id. at Compl. ¶ 34–52

  (Count I).

         11.     Aetna’s initial review of the Complaint, including the plan referenced and

  incorporated therein, also confirms that the plan Plaintiff put at issue was established by employers

  to furnish medical benefits plans for their employees and are therefore “employee welfare benefit

  plans” within the meaning of ERISA. See Privet Dec., ¶ 9.


          1.     Plaintiff appears to improperly comingle two different causes of action into a single
  count. Aetna reserves the right to address these and other issues as part of an appropriate motion
  or affirmative defense.
                                              Fox Rothschild LLP
                             Attorney for Defendant Aetna Life Insurance Company
                                                     3
Case 1:21-cv-22473-KMW Document 1 Entered on FLSD Docket 07/09/2021 Page 4 of 7




         12.     Removal of the State Court Action is therefore proper because Plaintiff’s Complaint

  is subject to complete ERISA preemption. See Gables Ins. Recovery, Inc. v. Blue Cross and Blue

  Shield of Fla., Inc., 110 F. Supp. 3d 1259, 1264-66 (S.D. Fla. 2015), aff'd, 813 F. 3d 1333 (11th

  Cir. 2015).

         13.     “The Supreme Court has set forth a two part test to determine whether a plaintiff’s

  claims are completely preempted by ERISA.” Id. at 16 (citing Aetna Health Inc. v. Davila, 542

  U.S. 200, 209–211 (2004)). Claims are completely preempted if: (1) the plaintiff could have

  brought the claim under ERISA’s civil enforcement provision, § 502(a); 2 and (2) there is no other

  legal duty independent of ERISA or the plan’s terms that is implicated by a defendant’s actions.

  See id. (citing Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337, 1343 (11th

  Cir. 2009)). Both prongs are met here.

         14.     First, Plaintiff could have brought its claims under § 502(a) because Plaintiff is a

  provider attempting to recover benefits that were denied under employer-sponsored healthcare

  plans pursuant to written assignments of benefits it obtained from Aetna’s members. See Compl.,

  ¶ 27–28 (seeking recovery resulting from an aggregate underpayment); Compl., ¶ 29 (“Member

  executed a written assignment of benefits assigning to Plaintiff certain benefits payable pursuant

  to the Policy and also authorizing direct payment to Plaintiff of any insurance benefits otherwise

  payable to or on behalf of Member.”); see also Compl., ¶¶ 34-52 (Count 1: seeking damages for

  Aetna’s purported failure to pay benefits as purported assignee of members’ benefits under plans);

  see also Privet Dec., ¶ 8 (“[T]he aggregate amount billed by Larkin was not paid, at least in part,

  because one or more of the services Larkin submitted for reimbursement were not covered under

  [the ERISA] health benefit plan.”); see also Privet Dec., ¶ 9.


         2.      See 29 U.S.C. § 1132(a).
                                             Fox Rothschild LLP
                            Attorney for Defendant Aetna Life Insurance Company
                                                    4
Case 1:21-cv-22473-KMW Document 1 Entered on FLSD Docket 07/09/2021 Page 5 of 7




         15.     Second, because Plaintiff is expressly suing under obligations purportedly

  incorporated into the plans themselves, 3 there is no other legal duty independent of ERISA or the

  plan’s terms that is implicated by a defendant’s actions. See Comp. Ex. 1 at Compl., ¶¶ 34-52

  (expressly seeking recovery as an assignee of the plan arising from Aetna’s alleged breach of the

  plans’ terms). Plaintiff’s claims in this lawsuit are therefore not based on any duty independent of

  ERISA or the ERISA plans’ respective terms. See Gables Ins. Recovery, Inc., 110 F. Supp. 3d at

  1266 (citations and internal quotation marks omitted) (“If the right to payment derives from the

  ERISA benefit plan as opposed to another independent obligation, the resolution of a right to

  payment dispute requires an interpretation of the plan. . . . Thus, any determination of benefits

  under the terms of an ERISA plan, even regarding a seeming independent breach of oral or implied

  contract based on verification of those benefits, falls under ERISA and is a legal duty dependent

  on, not independent of, the ERISA plan.”).

         16.     Because both prongs of the Supreme Court’s test announced in Davila are met,

  Plaintiff’s Complaint is subject to complete preemption by ERISA. See Gables Ins. Recovery, Inc.,

  110 F. Supp. 3d at 1266.

         17.     Removal of this action is therefore proper pursuant to 28 U.S.C. § 1441(a). See id.

  at 1263-64.

                                          V.      CONCLUSION

         18.     In light of the above, ERISA provides this Court with federal question jurisdiction

  under the doctrine of complete preemption, and removal is therefore proper.


          3.      Aetna disputes that any of the statutory obligations under either Fla. Stat. §
  627.64194 or Fla. Stat. § 641.513 are incorporated into the ERISA or any health benefit plan.
  Aetna reserves the right to challenge these allegations in an appropriate motion or as part of its
  affirmative defenses. For now, however, Plaintiff’s claim is removeable based on the allegations
  on the face of the complaint.
                                              Fox Rothschild LLP
                             Attorney for Defendant Aetna Life Insurance Company
                                                     5
Case 1:21-cv-22473-KMW Document 1 Entered on FLSD Docket 07/09/2021 Page 6 of 7




  Dated: July 9, 2021                            Respectfully submitted,
         West Palm Beach, FL

                                                 s/ David J. DePiano
                                                 DAVID J. DePIANO, ESQ.
                                                 Florida Bar No. 55699
                                                 E-Mail: ddepiano@foxrothschild.com
                                                 Fox Rothschild LLP
                                                 777 S. Flagler Dr., Suite 1700
                                                 West Palm Beach, Florida 33401
                                                 Telephone: (561) 835-9600
                                                 Facsimile:     (561) 835-9602

                                                 Attorney for Defendant Aetna Life Insurance
                                                 Company




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 9, 2021, the foregoing document was electronically

  filed and served on all counsel of record identified in the Service List below via E-Mail.



                                                         s/ David J. DePiano
                                                         DAVID J. DePIANO, ESQ.




                                             Fox Rothschild LLP
                            Attorney for Defendant Aetna Life Insurance Company
                                                    6
Case 1:21-cv-22473-KMW Document 1 Entered on FLSD Docket 07/09/2021 Page 7 of 7




                                       SERVICE LIST

              Larkin Emergency Physicians, LLC (o/b/o Member W#236761651)
                              v. Aetna Life Insurance Company
                            Case No.: _____________________
                   United States District Court, Southern District of Florida

  Patrick R. Sullivan, Esq.                         David J. DePiano, Esq.
  E-Mail: prs@lubellrosen.com                       E-Mail: ddepiano@foxrothschild.com
  Mark L. Rosen, Esq.                               Fox Rothschild LLP
  E-Mail: mlr@lubellrosen.com                       777 S. Flagler Dr., Suite 1700
  Sean B. Linder, Esq.                              West Palm Beach, FL 33401
  E-Mail: sbl@lubellrosen.com                       Tel: (561) 835-9600
  Lubell ǀ Rosen                                    Fax: (561) 835-9602
  Museum Plaza, Suite 900                           Attorney for Defendant
  200 S. Andrews Ave.
  Ft. Lauderdale, FL 33301
  Tel: (954) 880-9500
  Fax: (954) 755-2993
  Attorneys for Plaintiff
  Via E-Mail




                                         Fox Rothschild LLP
                        Attorney for Defendant Aetna Life Insurance Company
                                                7
